The paramount question in this case is whether or not testimony given before a *Page 118 
grand jury is privileged and inadmissible in evidence to sustain an action for malicious prosecution.
Defendant in error relies upon the case of Kintz v. Harriger,99 Ohio St. 240, 124 N.E. 168, 12 A. L. R., 1240. That case related to testimony given before a grand jury in the state court. In the present case, the testimony relied upon was given before a federal grand jury. In the case of Vogel, Exr., v.Gruaz, 110 U.S. 311, 4 S.Ct., 12, 28 L.Ed., 158, testimony of this character is held to be privileged; and in the case of theTaplin-Rice-Clerkin Co. v. Hower, post, 123, 177 N.E. 203, this day decided in this court, the case of Kintz v. Harriger
is overruled and the rule of Vogel, Exr., v. Gruaz, supra, adopted.
It follows that the judgment of the Court of Appeals must be reversed and the judgment of the court of common pleas affirmed.
Judgment reversed.
MARSHALL, C.J., JONES, DAY, ALLEN, KINKADE and ROBINSON, JJ., Concur.